Third District Court of Appeal
                               State of Florida

                       Opinion filed February 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-222
              Lower Tribunal Nos. 20-207 AP, 13-23477 SP
                          ________________


 American Mobile Health Services, Inc., a/a/o Tania Jimenez,
                                  Appellant,

                                     vs.

     State Farm Mutual Automobile Insurance Company,
                                  Appellee.


     An Appeal from the County Court for Miami-Dade County, Christina
Marie Diraimondo, Judge.

     David B. Pakula, P.A. and David B. Pakula (Pembroke Pines);
Corredor & Husseini, P.A., for appellant.

      Birnbaum, Lippman & Gregoire, PLLC, and Nancy W. Gregoire (Fort
Lauderdale); Kirwan Spellacy Danner Watkins & Brownstein, P.A., and
Christopher L. Kirwan and R. Ryan Smith (Fort Lauderdale), for appellee.


Before LOGUE, SCALES, and GORDO, JJ.

     LOGUE, J.
     American Mobile Health Services, Inc., as assignee of Tania Jimenez,

appeals a judgment entered after a jury verdict against American Mobile and

in favor of State Farm Mutual Automobile Insurance Company. The jury

found that American Mobile’s claim for x-ray and MRI services did not reflect

a “reasonable amount” under section 627.736(5)(a), Florida Statutes. 1 State

Farm’s expert below had argued that the amount of the charge was

unreasonable solely because it exceeded 200 percent of the allowable

amount under the Medicare Part B fee schedule. American Mobile

contended below and now contends on appeal that State Farm was

precluded from making this argument because State Farm had not adopted

the Medicare Part B fee schedule as a schedule of maximum charges under

section 627.736(5)(a)1. For the reasons explained below, we affirm. 2




1
  For ease of reference, we cite to the current codification. At the time
relevant to this lawsuit, however, the statutory language at issue currently
codified at 627.736(5)(a), Florida Statutes (2021) was codified at
627.736(5)(a)1., Florida Statutes (2008) and the language currently codified
at 627.736(5)(a)1., Florida Statutes (2021) was codified at 627.736(5)(a)2.,
Florida Statutes (2008).
2
 The remaining issues raised on appeal are either conclusively resolved by
our interpretation of Florida’s No-Fault Motor Vehicle Statute or do not
warrant further discussion.

                                     2
                  Factual and Procedural Background

      American Mobile’s assignor, Tania Jimenez, was injured in a motor

vehicle accident in October 2008. In October 2013, American Mobile filed a

two-count complaint against State Farm, Jimenez’s insurer, seeking a

declaration of rights and alleging breach of contract for State Farm’s alleged

underpayment of Jimenez’s medical charges for x-ray and MRI services.

State Farm filed an answer and affirmative defenses, including, as pertinent

to this appeal, the defense that American Mobile’s charges for its services to

Jimenez were unreasonable.

      In February 2017, American Mobile moved for summary judgment on

the issue of reasonableness. Attached to its motion, American Mobile

included an assignment of benefits executed by Jimenez, bills representing

the charges it submitted to State Farm totaling $3,220.00, and State Farm’s

explanation of review for reimbursements totaling $809.97.

      In response to the motion for summary judgment, State Farm filed an

expert affidavit from Dr. Edward Dauer. Dr. Dauer opined that American

Mobile’s charges were unreasonable. Specifically, Dr. Dauer stated, “I do not

expect to receive reimbursement for my charges in amounts that exceed

200% of what Medicare allows as I believe amounts higher than 200% of

Medicare are unreasonable.” Dr. Dauer explained:



                                      3
            The basis for my opinion that any charge or payment
            in excess of approximately 200% of Medicare is
            unreasonable is because in the medical community,
            Medicare is considered to be an objective benchmark
            or ‘standard’ for determining a reasonable charge.
            100% of the Medicare fee schedule has been
            adopted as the base level of reimbursement by most
            insurance companies. The Medicare fee schedule is
            used by most insurance companies to determine
            their market value of radiology services.


Dr. Dauer further opined that the payments by State Farm “were fair and

reasonable and should represent the maximum reimbursements in this

case.”

      American Mobile argued that an insurance company may not rely on

the Medicare Part B Fee Schedule to determine the reasonableness of a

provider’s charges unless it specifically elects to do so in its insurance policy.

Therefore, American Mobile argued, State Farm failed to present an issue of

fact as to the reasonableness of American Mobile’s charges. The trial court

denied the motion for summary judgment and the case proceeded to trial.

      After Dr. Dauer testified in accordance with his affidavit, the jury

returned a defense verdict for State Farm. American Mobile moved for a

directed verdict, again asserting that Dr. Dauer’s testimony that any charge

over 200% of the Medicare reimbursement rate was unreasonable was




                                        4
insufficient under Florida law to create an issue of fact. The trial court denied

the motion for directed verdict and entered judgment in favor of State Farm.

                                   Discussion

      As background, we note at the outset that the statute at issue requires

insurers that provide personal injury protection to pay medical providers 80

percent of reasonable expenses for medical treatment provided to insureds.

§ 627.736(1)(a), Fla. Stat. Turning to the two provisions in controversy, the

statute allows providers to charge only a “reasonable amount” and gives

examples of evidence that may be considered to determine the “reasonable

amount.” § 627.736(5)(a), Fla. Stat. It also authorizes an insurance company

to adopt a maximum charge that it would reimburse based on various

schedules, including the participating physician’s schedule of Medicare Part

B. § 627.736(5)(a)1., Fla. Stat.

      In this regard, the statute reads:

            (5) Charges for treatment of injured persons.—

            (a) Any physician, hospital, clinic, or other person or
            institution lawfully rendering treatment to an injured
            person for a bodily injury covered by personal injury
            protection insurance may charge the insurer and
            injured party only a reasonable amount pursuant to
            this section for the services and supplies rendered .
            . . . With respect to a determination of whether a
            charge for a particular service, treatment, or
            otherwise is reasonable, consideration may be given
            to evidence of usual and customary charges and


                                       5
            payments accepted by the provider involved in the
            dispute, and reimbursement levels in the community
            and various federal and state medical fee schedules
            applicable to automobile and other insurance
            coverages, and other information relevant to the
            reasonableness of the reimbursement for the
            service, treatment, or supply.

            1. The insurer may limit reimbursement to 80 percent
            of the following schedule of maximum charges:
            ....

            f. (I) For all other medical services, supplies, and
            care, 200 percent of the allowable amount under the
            participating physicians schedule of Medicare Part B.

§ 627.736(5)., Fla. Stat.

      Different Florida circuit court appellate panels have issued conflicting

decisions on the question before us. Florida’s First Judicial Circuit, for

example, has held that an insurer is barred from doing what State Farm did

here. State Farm Mut. Auto. Ins. Co. v. Imaging Center of Pensacola, Inc.

a/a/o Anthony Perkins, 21 Fla. L. Weekly Supp. 979a (Fla. 1st Jud. Cir. App.

2014) (“To permit an insurer who opted not to pay the medical expenses of its

insured pursuant to the Medicare fee schedules to use those same fee

schedules as the sole basis for the determination of reasonable expenses

[under subsection (5)(a)] would circumvent the legislative intent of the statute

as defined by the Florida Supreme Court in [“Geico General Insurance




                                      6
Company v. Virtual Imaging Services, Inc., 141 So. 3d 147, 154–55 (Fla.

2013)].”).

      In contrast, the Eleventh Judicial Circuit, in an opinion written by Judge

Lisa Walsh, has held that an insurer is not barred from doing what State Farm

did here. United Auto. Ins. Co. v. Mia. Dade Cnty. MRI, Corp. a/a/o Marta

Figueredo, 27 Fla. L. Weekly Supp. 506b (Fla. 11th Jud. Cir. 2019) (“In short,

if the insurer elects to use the fee schedule limitation, that schedule operates

as a hard cap on the charges a provider may recover under the statute. But if

the insurer does not elect the fee schedule limitation, the federal and state

medical fees schedules will be one factor to consider in determining whether

a provider’s charges are reasonable, although those schedules are not

dispositive.”).

      We agree with Judge Walsh and hold that the insurer could use the

Medicare Part B fee schedule as evidence to argue that the provider’s charges

exceed a “reasonable amount” under section 627.736(5)(a) even though the

insurer had not adopted the schedule of maximum charges method under

section 627.736(5)(a)1.

      Initially, we note that the Florida Supreme Court held that these two

provisions are not mutually exclusive. MRI Assocs. of Tampa, Inc. v. State

Farm Mut. Auto. Ins. Co., 46 Fla. L. Weekly S379, S381 (Fla. Dec. 9, 2021).



                                      7
Instead, under the statutory scheme, the “limitation based on a schedule of

maximum charges establishes a ceiling but not a floor.” Id. (holding that an

insurer who had elected to use the “schedule of maximum charges” could still

challenge a charge less than the maximum on the schedule as exceeding a

“reasonable amount”).

     Here, because the provisions are not mutually exclusive, State Farm

was permitted to argue that American Mobile’s charges exceeded a

reasonable amount by using the Medicare Part B fee schedules as evidence

of what constituted a reasonable amount in the relevant market at the time.

The statute expressly provides that, among the types of evidence that can be

presented to establish a reasonable amount, are the “various federal and state

medical fee schedules applicable to automobile and other insurance

coverages.” Dr. Dauer testified that the Medicare Part B fee schedule “has

been adopted as the base level of reimbursement by most insurance

companies.” This testimony was sufficient for State Farm to argue that the

Medicare Part B schedule was “applicable to automobile and other insurance

coverages.”

     The statute does not require that State Farm base its argument that

American Mobile’s charge was unreasonable on any factor besides the

Medicare Part B schedule. It is well established that the term “may,” as used



                                     8
in subsection (5)(a)’s list of possible considerations to determine the

reasonableness of a charge, is permissive, and not mandatory. See Virtual

Imaging, 141 So. 3d at 157 (concluding that the Legislature’s use of the term

may in section (5)(a)1. meant the provision was “clearly permissive”)

Therefore, while the jury could have considered evidence of other statutory

factors, had any been submitted, in determining whether the charge was

reasonable, Dr. Dauer’s testimony regarding the Medicare Part B fee

schedule was sufficient to create an issue of fact as to the reasonableness of

American Mobile’s charges.

     Affirmed.




                                     9